In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
                                    
No. 15‐2679 
ARLENE SIMPSON, 
                                                  Plaintiff‐Appellant, 

                                  v. 

FRANCISCAN ALLIANCE, INC., d/b/a 
FRANCISCAN ST. JAMES HEALTH, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 13 C 5857 — Manish S. Shah, Judge. 
                     ____________________ 

       ARGUED APRIL 27, 2016 — DECIDED JUNE 28, 2016 
                 ____________________ 

   Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
    MANION,  Circuit  Judge.  Arlene  Simpson,  a  registered 
nurse,  claimed that  she  was fired from her job  in  a surgical 
unit at Franciscan St. James Health principally because she is 
over age 40 and African American. The district court granted 
St. James’s  motion  for  summary  judgment,  reasoning  that 
2                                                        No. 15‐2679 

Simpson had established a prima facie case of discrimination 
under the indirect method of McDonnell Douglas Corporation 
v. Green, 411 U.S. 792 (1973), but lacked evidence that the de‐
fendant’s explanation for firing her was pretextual. We con‐
clude, however, that Simpson did not even establish a prima 
facie case of discrimination, let alone that the proffered expla‐
nation  was  pretextual.  We  thus  affirm  the  district  court’s 
judgment. 
                           I. Background 
    Simpson began working at St. James in 2008. She wasn’t 
reprimanded for violating any hospital rules until after 2009 
when  Maureen Kelly,  a  Caucasian  woman,  became  the  pa‐
tient‐care  manager  for  Simpson’s  department.  As  manager 
Kelly  directly  supervised  Simpson,  and  from  October 2010 
through September 2011 she disciplined Simpson four times 
using a form called an “Employee Corrective Action Report.” 
The  discipline  was  progressive,  and  the  fourth  incident  re‐
sulted in the termination of Simpson’s employment. 
    Simpson lodged a charge of age, race, gender, and disabil‐
ity  discrimination  with  the  Illinois  Department  of  Human 
Rights and the Equal Employment Opportunity Commission. 
After the EEOC issued a right‐to‐sue letter, Simpson filed suit 
in  August  2013,  claiming  age  discrimination  in  violation  of 
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621–
634,  and  race  discrimination  in  violation  of  Title  VII  of  the 
Civil  Rights  Act  of  1964,  42  U.S.C.  §§  2000e  to  2000e–17. 
(Simpson’s complaint also included claims of gender discrim‐
ination under Title VII and disability discrimination in viola‐
tion of the Americans with Disabilities Act, but those claims 
have been abandoned.) Simpson alleged that, despite satisfac‐
torily performing her job duties, she had been reprimanded 
No. 15‐2679                                                          3

by  Kelly,  and  ultimately  fired,  based  on  false  allegations  of 
misconduct. 
    At  summary  judgment  St. James  argued  that  Simpson 
could  not  establish  a  prima  facie  case  of  discrimination,  as‐
serting that she had not been performing up to expectations 
and could not identify a similarly situated coworker who was 
treated  more  favorably.  St. James  pointed  to  the  four  Em‐
ployee  Corrective Action Reports  and also to  unsatisfactory 
performance  evaluations,  deposition  testimony  (including 
Kelly’s  testimony  that  she  had  addressed  a  fifth  incident  of 
misconduct informally instead of using an Employee Correc‐
tive  Action  Report to  reprimand  Simpson), and  the defend‐
ant’s manual of policies and procedures. Moreover, St. James 
added, Simpson was not disputing the existence of the com‐
plaints from patients and their families which underlie two of 
the  formal  reprimands.  The  reprimands,  St.  James  argued, 
provided a nondiscriminatory basis for discharging Simpson, 
whether or not other evidence established a prima facie case 
of discrimination. 
    The first reprimand, from October 2010, asserts that Simp‐
son had  disregarded a doctor’s orders to change a  patient’s 
surgical dressing and stop the patient’s controlled pain med‐
ication.  Three  months  later,  in  January  2011,  Simpson  re‐
ceived  the  second  reprimand,  this  time  accusing  her  of  im‐
properly directing a patient‐care technician to take her place 
for two procedures that required a nurse. That reprimand fur‐
ther accused Simpson of making it appear in one of the pa‐
tient’s files that she had been present for the procedure. Both 
written reprimands include a warning: “Further omissions in 
order compliance will result in corrective action up to and in‐
cluding  termination.”  Simpson  refused  to  sign  the  second 
4                                                     No. 15‐2679 

reprimand and, at that time, submitted a response disputing 
its allegations. 
    The  third  reprimand,  in  July  2011,  was  issued  after 
St. James had received three complaints from patients in a sin‐
gle month. According to the Employee Corrective Action Re‐
port,  Simpson  confronted  a  patient  after  a  family  member 
complained to the supervising nurse about Simpson’s strong 
perfume.  Then  a  few  days  later,  the  narrative  continues, 
Simpson and another nurse, Nancy Galderia, were rude to a 
patient  who complained about  the room’s cleanliness. And, 
finally, a week after that incident, Simpson ignored a doctor’s 
order  to  connect  the  suction  for  a  patient’s  stomach  tube, 
prompting the patient’s family to complain that she had acted 
as if caring for the patient was a bother. This time the written 
reprimand warned Simpson that “[a]ny further concerns for 
behavior, attitude, or work performance will result in termi‐
nation.” Simpson submitted a formal appeal from this third 
reprimand disputing the accuracy of the allegations made by 
the complaining patients or family members, but did not al‐
lege discrimination. The hospital’s CEO, along with the direc‐
tor of nursing, the chief nursing officer, and a panel of Simp‐
son’s  coworkers  reviewed  her  appeal  but  upheld  the  repri‐
mand. 
    The last straw, according to St. James, came two months 
later  in  September  2011.  According  to  the  narrative  of  the 
fourth  Employee  Corrective  Action  Report,  Simpson  con‐
fronted a patient and removed her morphine pump prema‐
turely after learning about the patient’s complaint that Simp‐
son never brought her ice as promised. By the patient’s telling, 
Simpson said she did not “need any bad marks” against her 
No. 15‐2679                                                       5

and accused the patient of lying about asking for ice. The rep‐
rimand,  also  referencing  the  previous  allegations  against 
Simpson, cites the hospital’s “Employee Code of Behavior,” 
which authorizes discharge for “major violations” including 
“[d]iscourteous,  abusive  or  inconsiderate  treatment  of  pa‐
tients, visitors, physicians or co‐workers.” Simpson appealed 
from this reprimand as well—without alleging any discrimi‐
nation—and  the  CEO,  director  of  clinical  integration,  chief 
nursing officer, and a panel of Simpson’s coworkers all agreed 
that she should be fired. 
   St.  James  also  pointed  to  Simpson’s  deposition,  during 
which she could not identify any potential comparator. Simp‐
son  essentially  conceded  that  she  did  not  have  evidence  of 
similarly  situated  coworkers  being  treated  more  favorably: 
“Everything that’s written in the office is between you and the 
manager … . I just know about myself.” 
    In  opposing  St. James’s  motion  for  summary  judgment, 
Simpson  argued  that  the  defendant’s  reliance  on  the  Em‐
ployee Corrective Action Reports was pretextual. Simpson as‐
serted that she had been held to a higher standard than em‐
ployees who are not African American or were younger than 
40.  She  submitted  favorable reviews received  from  supervi‐
sors and patients before Kelly’s arrival and a negative review 
that Kelly had written in 2010. Simpson disputed the truth of 
the accusations from patients and family members recounted 
in the reprimands but did not dispute that the accusations had 
been made. 
    Simpson also submitted her own affidavit attesting to per‐
sonal knowledge of two white nurses, one of them under age 
40, who had not been fired or even disciplined after St. James 
had received complaints from patients. One of those nurses, 
6                                                      No. 15‐2679 

Simpson  asserted,  had  been  accused  by  a  patient  of  being 
rude  and  unprofessional,  and  the  other  nurse  had  received 
five or six patient complaints in a single day.  
    Felicia  Carter,  another  nurse  at  St.  James,  echoed  Simp‐
son’s affidavit, and likewise asserted personal knowledge of 
two other nurses who were not disciplined, one after failing 
to  properly  monitor  a  patient  and  the  other  despite  chronic 
tardiness. Carter stated that “performance deficiencies were 
discussed  openly”  at  St. James  and  that  she  regularly  over‐
heard “managers and employees discussing performance de‐
ficiencies.” 
    Simpson did not present any direct evidence of discrimi‐
nation,  so  the  district  court  analyzed  her  claims  under  the 
McDonnell Douglas indirect method. The court reasoned that 
the  affidavits  from  Simpson  and  Carter  concerning  other 
nurses were enough to raise an inference that St. James had 
applied  its  rules  disparately,  thus  establishing  a  prima facie 
case of age and race discrimination. But the court nevertheless 
concluded  that  Simpson  had  not  presented  evidence  from 
which a jury reasonably could find that the defendant’s prof‐
fered  explanation  for  firing  her—the  accumulation  of  four 
written reprimands—was pretextual. 
                           II. Analysis 
    Simpson  argues  that  the  district  court  erred  in  granting 
summary judgment because the veracity of St. James’s prof‐
fered explanation for firing her is a question for a jury. Simp‐
son  also  insists  that  the  patients  and  family  members  who 
complained about her were not telling the truth.  
    We review the grant of summary judgment de novo, con‐
struing all admissible evidence and reasonable inferences in 
No. 15‐2679                                                          7

the light most favorable to Simpson. See Bordelon v. Bd. of Educ. 
of Chi.,  811  F.3d  984,  989  (7th Cir.  2016).  We  note  that  the 
McDonnell  Douglas  burden‐shifting  framework  applies  to 
claims of both age and race discrimination. See Sweatt v. Union 
Pac. R.R. Co., 796 F.3d 701, 709 (7th Cir. 2015). Under the indi‐
rect method, the plaintiff has the initial burden of producing 
evidence showing that (1) she is a member of a protected class, 
(2) she was meeting the defendant’s legitimate expectations, 
(3) she suffered an adverse employment action, and (4) simi‐
larly situated employees who were not members of her pro‐
tected  class  were  treated  more  favorably.  Bagwe  v.  Sedgwick 
Claims  Mgmt.  Servs.,  Inc.,  811 F.3d  866,  880  (7th  Cir.  2016). 
Only when the plaintiff has established this prima facie case 
does the burden shift to the defendant to “articulate a legiti‐
mate, nondiscriminatory reason for the adverse employment 
action, at which point the burden shifts back to the plaintiff to 
submit  evidence  that  the  employer’s  explanation  is  pre‐
textual.” Andrews v. CBOCS W., Inc., 743 F.3d 230, 234 (7th Cir. 
2014). 
    The district court’s analysis is internally inconsistent. The 
disputed  elements  of  Simpson’s  prima  facie  case—whether 
she was meeting St. James’s legitimate job expectations and 
whether  similarly  situated  employees  outside  of  her  pro‐
tected  classes  were  treated  more  favorably—overlap  with, 
and cannot be separated from, the question of whether the de‐
fendant’s explanation for firing her is pretextual. See Widmar 
v. Sun Chem. Corp., 772 F.3d 457, 463 (7th Cir. 2014); Collins v. 
Am.  Red  Cross,  715 F.3d  994,  1000  (7th Cir. 2013);  Duncan  v. 
Fleetwood Motor Homes of Ind., Inc., 518 F.3d 486, 491 (7th Cir. 
2008);  Jones  v.  Union  Pac.  R.R.  Co.,  302  F.3d  735,  741–42 
(7th Cir. 2002). Evidence that St. James selectively enforced its 
rules against Simpson—if there is such evidence—would go 
8                                                      No. 15‐2679 

to  both  the  prima  facie  case  and  the  question  of  pretext. 
See Baker v. Macon Res., Inc., 750 F.3d 674, 677 (7th Cir. 2014); 
Coleman v. Donahoe, 667 F.3d 835, 857–58 (7th Cir. 2012); Mor‐
row v. Wal‐Mart Stores, Inc., 152 F.3d 559, 561 & n.3 (7th Cir. 
1998). If a jury could find that St. James applied its rules dis‐
parately, then the defendant would not be able to plausibly 
assert that its application of those same rules was a nonpre‐
textual  reason  for  firing  Simpson.  St. James  continues  to  ar‐
gue,  however,  that Simpson did not submit evidence  estab‐
lishing a prima facie case, so we can affirm the grant of sum‐
mary  judgment  on  that  ground  if  we  find  it  persuasive. 
See Dibble v. Quinn, 793 F.3d 803, 807 (7th Cir. 2015); Tully v. 
Barada, 599 F.3d 591, 594 (7th Cir. 2010). 
    We agree with St. James that Simpson did not make out a 
prima facie case for either age‐ or race‐based discrimination 
because the record does not contain any admissible evidence 
that  a  similarly  situated  employee  outside  of  her  protected 
classes was treated more favorably. Although comparators do 
not have to be identical in every conceivable way, they cannot 
be “similarly situated” unless they are directly comparable in 
all material aspects. See Sweatt, 796 F.3d at 709; Coleman, 667 
F.3d at 846.  
    Simpson and Felicia Carter asserted personal knowledge 
of other nurses who were not fired or even disciplined despite 
engaging in workplace misconduct, including behavior that 
prompted  patient  complaints.  But  at  summary  judgment 
Simpson did not submit admissible evidence of other nurses 
receiving favorable treatment—i.e., not being disciplined af‐
ter engaging in misconduct—nor did Simpson supply a foun‐
dation for  the contention that she and Carter have personal 
No. 15‐2679                                                           9

knowledge of the alleged misconduct and the defendant’s re‐
action. See Luster v. Ill. Depʹt of Corr., 652 F.3d 726, 731 (7th Cir. 
2011); Drake v. Minn. Mining & Mfg. Co., 134 F.3d 878, 887 (7th 
Cir.  1998).  Instead,  Simpson  presented  only  vague,  conclu‐
sory  assertions  about  incidents  outside  her  personal 
knowledge.  See Adams  v.  Wal‐Mart  Stores, Inc.,  324 F.3d  935, 
940 (7th Cir. 2003). 
    Simpson’s  affidavit  does  not  explain  how  she  possibly 
could possess personal knowledge of the patients’ complaints 
or the reaction to those complaints by hospital managers. In 
fact,  during  her  earlier  deposition,  Simpson  had  conceded 
that she did not know of any similarly situated St. James em‐
ployee who was not disciplined after engaging in comparable 
misconduct, and she also had conceded that personnel infor‐
mation  is  kept  between  the  employee  and  the  supervisor. 
Simpson cannot contradict these admissions without explain‐
ing the basis of her personal knowledge in a later affidavit in 
order to survive summary judgment. See Ineichen v. Ameritech, 
410 F.3d 956, 963 (7th Cir. 2005); Adusumilli v. City of Chicago, 
164 F.3d 353, 360 (7th Cir. 1998). And Carter’s affidavit, even 
more obviously than Simpson’s, likewise rests on inadmissi‐
ble hearsay. 
   The record does include one e‐mail discussing a patient’s 
complaint  that  Simpson  and  another  nurse,  Galderia,  were 
rude.  But  even  accepting  Simpson’s  assertion  that  Galderia 
was not disciplined (again, how would Simpson know?), this 
one incident isn’t functionally equivalent to the conduct that 
resulted in Simpson’s discharge. See Gates v. Caterpillar, Inc., 
513 F.3d 680, 690–91 (7th Cir. 2008). An employee who does 
not have a similar disciplinary history and performance rec‐
ord  as  the  plaintiff  is  not  similarly  situated.  See Amrhein  v. 
10                                                      No. 15‐2679 

Health Care Serv. Corp., 546 F.3d 854, 860 (7th Cir. 2008). Simp‐
son’s  reprimand  for  this  episode  came  after  she  allegedly 
went back and confronted the patient upon learning of the pa‐
tient’s complaint, and there is no evidence that Galderia com‐
pounded  her  initial  rudeness  in  a  similar  way.  Moreover, 
Simpson  had  gotten  two  other  complaints  from  patients  or 
family  members  that  same  month,  and  she  received  three 
other reprimands before she was fired. Simpson did not ob‐
tain evidence concerning the defendant’s investigation of the 
complaint  against  Galderia,  and  she  does  not  suggest  that 
Galderia engaged in other misconduct beyond this single in‐
cident.  Thus,  putting  aside  the  lack  of  admissible  evidence 
concerning the reaction of management to Galderia’s miscon‐
duct, she and Simpson are not at all comparable. 
    St. James provided a legitimate, nondiscriminatory expla‐
nation for discharging Simpson: Her arrogance had generated 
multiple  complaints  culminating  in  the  conclusion  of  man‐
agement (and even coworkers) that Simpson had engaged in 
“[d]iscourteous,  abusive  or  inconsiderate  treatment  of  pa‐
tients, visitors, physicians or co‐workers.” Simpson does not 
dispute that St. James received the four complaints from pa‐
tients  and  family  members  which  underlie  the  third  and 
fourth Employee Corrective Action Reports. And at summary 
judgment Simpson did not offer any evidence suggesting that 
the  doctor  did  not  initiate  the  first  reprimand,  which  states 
that she failed to follow the physician’s order, nor did she at‐
tempt  to  contradict  the  reprimand  by  deposing  the  doctor. 
Although  Simpson  disputes  the  accuracy  of  the  accusations 
leading to the reprimands, the relevant inquiry is whether the 
stated reason for an adverse employment action is in fact the 
reason for that action, not whether the action was free of mis‐
take or even fair. See Zayas v. Rockford Memʹl Hosp., 740 F.3d 
No. 15‐2679                                                     11

1154, 1158–59 (7th Cir. 2014); Perez v. Thorntons, Inc., 731 F.3d 
699, 708 (7th Cir. 2013). Simpson offered no evidence to show 
that Kelly lied in any of the reprimands or that the events doc‐
umented in the reprimands are not what caused Kelly to dis‐
charge  Simpson.  Instead,  Simpson  simply  speculates  that 
Kelly’s reasons could be pretextual, and that speculation is in‐
sufficient. See Naficy v. Ill. Dep’t of Human Servs., 697 F.3d 504, 
513 (7th Cir. 2012). 
                         III. Conclusion 
    Simpson did not establish a prima facie case of discrimi‐
nation, nor did she introduce evidence from which a jury rea‐
sonably could conclude that St. James’s proffered explanation 
for terminating her employment was pretextual. Accordingly, 
the district court’s judgment is affirmed.